         Case 2:11-cv-05336-RK Document 77 Filed 01/09/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF PENNSYLVANIA

HERBERT WEISS, JOHN BENDOKAS, MARIA                                  CIVIL ACTION
CACIA, DONALD CURRY, BRIGHTON
MANAGEMENT GROUP, LLC, THEODORE                                      No. 2: l l-cv-5336
KILKUSKIE, ALBERT NEIBERG, GEORGE RYMAR,
JOSEPH SCHIRMER. and D.W.M. INCORPORATED.,

        Plaintiffs

                   v.
                                                                     JUDGMENT ENTERED
NOVA FINANCIAL HOLDINGS, INC., NOVA BANK,                            UNDER RULE 68
THE KEYSTONE EQUITIES GROUP, BALLAMOR
CAPITAL MANAGEMENT, BARRY BEKKEDAM,
BRIAN M. HARTLINE, and EDWARD J.
DIMARCANTONIO,

        Defendants


       On December 21, 2018, Plaintiffs filed a Notice of Acceptance of Offers of Judgment,
along with the Offers of Judgment, under Rule 68 of the Federal Rules of Civil Procedure,
and a Proof of Service. Therefore, under the provisions of Rule 68(a) of the Federal Rules of
Civil Procedure,
IT IS ADJUDGED that:
       1.          Plaintiffs Herbert Weiss, Albert Neiberg,         George Rymar, D. W.M.,
Incorporated, John Bendokas, Joseph Schirmer, Donald Curry, Maria Cacia, Theodore
Kilkuskie, and Brighten Management Group, LLC (collectively, the "Weiss Plaintiffs"),
have  jude;ment against Barry R. Bekkedam in the amount of $825,000.00 and have
jude;ment against Ballamor Capital Management in the amount of $825,000.00 plus interest
until the date of collection at six percent per annum.
       2.          Costs incurred by the above-named plaintiffs up to the date of the Offer are
included in the sum specified above.
        :r/+f/'.
Dated:-Beeember_7D_
                  1'l, 2018

 By&��b!.
